Citation Nr: 0715487	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-44 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral wrist 
disability.

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1998 to 
July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral wrist disability and for bilateral 
knee disability.  Subsequent to the issuance of the February 
2005 Supplemental Statement of the Case, additional evidence 
was forwarded to the Board by the veteran in February 2007.  
Since the veteran submitted a waiver of initial consideration 
of this evidence by the RO, the Board is permitted to 
consider the evidence.  Additionally, the veteran testified 
at a February 2007 hearing before the Board.

FINDINGS OF FACT

1. The competent evidence of record does not show that the 
veteran currently has a bilateral wrist disability.

2. The competent evidence of record does not show that the 
veteran currently has a bilateral knee disability.

CONCLUSIONS OF LAW

1.  A bilateral wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters in March 2003 and January 
2005.  The originating agency specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially asked to submit any evidence in his 
possession that pertains to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records (SMRs), a DD-214, lay statements from the veteran, 
his mother and friends, VA examination reports dated April 
2003 and June 2004, VA treatment records and a transcript of 
the veteran's February 2007 Board hearing.  The Board finds 
that VA has satisfied its duty to notify and assist.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence and 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

In letters, dated March 2006 and January 2007, the RO fully 
advised the veteran regarding disability ratings and 
effective dates under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, in light of the Board's 
denial of the veteran's service connection claim, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the veteran contends he has persistant pain in 
both wrists and knees, and he relates these problems to 
service.  At his February 2007 Board hearing, the veteran 
reported experiencing frequent episodes of pain in the knees 
beginning in October 1998, while in service.  (T. 4).  He 
went to the medic station with complaints of pain and took 
the Motrin that was recommended.  The veteran stated he did 
not go to the hospital or the doctor for this problem while 
in service because he did not want to be made fun of or have 
it held against him.  (T. 5).  The veteran indicated that he 
has not sought treatment from any private doctors, but did go 
to VA to have his knees checked, in 2002, after discharge.  
(T. 5).  The veteran testified that he works as a driver and 
has pain after a long day.  He also indicated that he did not 
have problems with his knees before service.  (T. 9).  

As to his wrists, the veteran testified that problems began 
in 2000 when he was training with a partner for hand-to-hand 
combat during a two-to-three week training period.  (T. 11).  
He still experiences the pain in his wrists and treats the 
problem with a brace, Motrin, and Ben Gay.  The veteran has 
not sought medical care for his wrists.  As with his knees, 
the pain in his wrists is worse at the end of the day.  
(T. 11).

A friend of the veteran testified at his Board hearing.  She 
stated that the veteran tells her about his pain.  (T. 13)  
In addition, the veteran submitted a written statement from 
her in February 2007.  According to her statement, the 
veteran has pain in his wrists and cannot engage in certain 
activities when this occurs.  The veteran told her that this 
pain began in boot camp.  The veteran submitted three 
additional written statements, one from his mother and two 
from friends, in support of his claim.  Essentially, they 
indicate that the veteran has complained of and suffered from 
persistent pain in his wrists and knees.  One of the friends 
was in service with the veteran.

SMRs show that the veteran was treated with Motrin for 
painful knees in September 1998 and October 1998.  SMRs also 
indicate that, in September 2000, the veteran reported having 
fallen on dirt while running, and that he landed on all 
fours.  He injured his right leg and was treated with Motrin.  
At the time of his discharge, the examination showed the 
knees to be within normal limits, and no problems with the 
wrists were noted.

The veteran was afforded VA examinations in April 2003 and 
June 2004.  In the April 2003 report, the VA physician noted 
the veteran's statement that he would have pain all day in 
his wrists and ankles if he did not take Motrin and that this 
condition has been continuous since service.  X-rays of the 
veteran's wrists and knees were normal.  The physician's 
examination findings were that there was no evidence of 
arthritis or injury.  The diagnosis was arthralgia of the 
knees and wrists.  

In the June 2004 examination report, the VA physician 
provided the following diagnoses.  Both knees were normal, 
and there was no functional impairment.  The 


range of motion and joint function were not "additionally 
limited by pain, fatigue, weakness or lack of endurance 
during repetitive use."  As to the wrists, the examination 
results were normal with no functional impairment.  The range 
of motion and joint function for the wrists was "not 
additionally limited by pain, fatigue, weakness or lack of 
endurance during repetitive use."  In his report, the 
physician noted the veteran's complaints of daily pain and 
his prior history including the X-rays from April 2003.  

The medical evidence of record is devoid of any treatment, 
findings or diagnoses related to the veteran's wrists or 
knees, apart from the veteran's complaints of pain in his 
knees and wrists.  The Board acknowledges the April 2003 
diagnosis of arthralgia of the knees and wrists.  Arthralgia 
is defined as pain in a joint.  See Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1985); Lichtenfels v. 
Derwinski 1 Vet. App. 484 at 488 (1991).  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, while the 
veteran, during service, complained of pain, the medical 
evidence of record fails to show that he currently has a 
chronic disability of the wrists or knees to account for his 
complaints of pain.  Absent a finding of an underlying malady 
or condition that can be related to service, there is no 
basis to grant service-connection.

In sum, there is no evidence of a current disability.  As the 
preponderance of the evidence is against the service 
connection claim for bilateral wrist disability and bilateral 
knee disability, it must be denied.








ORDER

Entitlement to service connection for bilateral wrist 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


